Exhibit Registration Rights Agreement This Registration Rights Agreement (the "Agreement") is made and entered into as of June 30, 2009 (the "Effective Date") among AMBER Ready, Inc., a Nevada corporation (the "Company"), the parties set forth in the Subscription Agreement between the Company and the purchaser signatories (each, a "Purchaser" and collectively, the "Purchasers"), and John Thomas Financial, Inc., a New York corporation ("John Thomas"), for purposes of Section 4(o) hereof. R e c i t a l s: WHEREAS, the Company previously issued approximately $13,403,314 principal amount of secured convertible notes (the “Prior Notes”), which Prior Notes contained registration rights. WHEREAS, the Purchasers have purchased subordinated secured convertible notes (“Notes”) from the Company pursuant to Subscription Agreements (each, a "Subscription Agreement" and collectively, the "Subscription Agreements") by and between the Company and each Purchaser.The Notes are convertible into units (“Units”) at a conversion price of $1.00 per Unit and interest on the Notes may be payable in Units or cash at the Company’s discretion provided however, that if the Company is paying interest on the Prior Notes in the units in which the Prior Notes may be converted, interest on the Notes must be paid in Units.Each Unit consists of one share of common stock, $0.0001 par value per share (“Common Stock”) of the Company (the “Shares”) and three common stock purchase warrants (the "Warrants"), entitling the holder to purchase three shares of Common Stock of the Company at $1.50 per share (the “Warrant Shares”), at any time during the five years following the Closing Date. WHEREAS, the Company and the Purchasers desire to set forth the registration rights to be granted by the Company to the Purchasers. Now, Therefore, in consideration of the mutual promises, representations, warranties, covenants, and conditions set forth herein, in the Subscription Agreements, or otherwise, the parties mutually agree as follows: A g r e e m e n t: 1.Certain Definitions.As used in this Agreement, the following terms shall have the following respective meanings: "Approved Market" means the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the New York Stock Exchange, Inc., the American Stock Exchange, Inc. or the OTC Bulletin Board. "Blackout Period" means, with respect to a registration, a period in each case commencing on the day immediately after the Company notifies the Purchasers and John Thomas that they are required, pursuant to Section 4(f), to suspend offers and sales of Registrable Securities during which the Company, in the good faith judgment of its Board of Directors, determines (because of the existence of, or in anticipation of, any acquisition, financing activity, or other transaction involving the Company, or the unavailability for reasons beyond the Company's control of any required financial statements, disclosure of information which is in its best interest not to publicly disclose, or any other event or condition of similar significance to the Company) that the registration and distribution of the Registrable Securities to be covered by such registration statement, if any, would be seriously detrimental to the Company and its shareholders and ending on the earlier of (1) the date upon which the material non-public information commencing the Blackout Period is disclosed to the public or ceases to be material and (2) such time as the Company notifies the selling Holders that the Company will no longer delay such filing of the Registration Statement, and thereafter shall immediately recommence taking steps to make such Registration Statement effective, or allow sales pursuant to such Registration Statement to resume; provided, however, that (a) the Company shall limit its use of Blackout Periods, in the aggregate, to 60 Trading Days in any 12-month period and (b) no Blackout Period may commence sooner than 60 days after the end of a prior Blackout Period. 1 "Business Day" means any day of the year, other than a Saturday, Sunday, or other day on which the Commission is required or authorized to close. "Closing Date" means July 31, 2009 (or September 30, 2009 if extended by the mutual consent of the Company and John Thomas); or the date on which the Company shall have closed on the sale of Notes in the aggregate principal amount of at least "Commission" means the Securities and Exchange Commission or any other federal agency at the time administering the Securities Act. "Common Stock" means the common stock, $.0001 par value per share, of the Company and any and all shares of capital stock or other equity securities of: (i) the Company which are added to or exchanged or substituted for the Common Stock by reason of the declaration of any stock dividend or stock split, the issuance of any distribution or the reclassification, readjustment, recapitalization, or other such modification of the capital structure of the Company; and (ii) any other corporation, now or hereafter organized under the laws of any state or other governmental authority, with which the Company is merged, which results from any consolidation or reorganization to which the Company is a party, or to which is sold all or substantially all of the shares or assets of the Company, if immediately after such merger, consolidation, reorganization, or sale, the Company or the stockholders of the Company own equity securities having in the aggregate more than 50% of the total voting power of such other corporation. “Effective Deadline” means the 90th day after the filing of the Registration Statement. "Equity Securities" means (i)any Common Stock, (ii)any security convertible, with or without consideration, into any Common Stock (including any option to purchase such a convertible security), (iii)any security carrying any warrant or right to subscribe to or purchase any Common Stock, or (iv)any such warrant or right. "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Commission promulgated thereunder. "Family Member" means (a) with respect to any individual, such individual's spouse, any descendants (whether natural or adopted), any trust all of the beneficial interests of which are owned by any of such individuals or by any of such individuals together with any organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, the estate of any such individual, and any corporation, association, partnership, or limited liability company all of the equity interests of which are owned by those above described individuals, trusts, or organizations and (b) with respect to any trust, the owners of the beneficial interests of such trust. “Filing Date” means the date the Registration Statement is filed with the Commission. 2 “Filing Deadline” means the 60th day after the Closing Date. "Form S-1" and "Form S-3" mean such forms under the Securities Act as in effect on the date hereof. "Holder" means each Purchaser, or any successor or Permitted Assignee of a Purchaser, who acquire rights in accordance with this Agreement with respect to the Registrable Securities directly or indirectly from a Purchaser, including from any Permitted Assignee. "Inspector" means any attorney, accountant, or other agent retained by a Purchaser for the purposes provided in Section 4(j). "Permitted Assignee" means (a)with respect to a partnership, its partners or former partners in accordance with their partnership interests, (b)with respect to a corporation, its shareholders in accordance with their interest in the corporation, (c)with respect to a limited liability company, its members or former members in accordance with their interest in the limited liability company, (d)with respect to an individual party, any Family Member of such party, (e) an entity that is controlled by, controls, or is under common control with a transferor, or (f) a party to this Agreement. The terms "register," "registered," and "registration" refers to a registration effected by preparing and filing a registration statement in compliance with the Securities Act, and the declaration or ordering of the effectiveness of such registration statement. "Registrable Securities" means the (i) Shares, (ii) Warrant Shares, (iii) shares underlying the warrants (the “Agent’s Warrants”) issued to John Thomas at each closing of the sale of Notes, but excluding (A) any Registrable Securities that have been publicly sold or may be publicly sold immediately without registration under the Securities Act either pursuant to Rule 144(b) of the Securities Act or otherwise; (B) any Registrable Securities sold by a person in a transaction pursuant to a registration statement filed under the Securities Act; or (C) any Registrable Securities that are at the time subject to an effective registration statement under the Securities Act. "Registration Default Period" means the period following the Effective Deadline or the Filing Deadline during which any Registration Event occurs and is continuing. "Registration Event" means the occurrence of any of the following events: (a)the Registration Statement covering the Registrable Securities is not filed with the Commission on or before the Filing Deadline; (b)the Registration Statement covering the Registrable Securities is not declared effective by the Commission on or before the Effective Deadline; (c)after the Effective Deadline, sales cannot be made pursuant to the Registration Statement for any reason (including without limitation by reason of a stop order, or the Company's failure to update the Registration Statement) but except as excused pursuant to Section 3(a) or excused for the reasons specified in clause (d); or (d)after 150 days after the Closing Date, the Common Stock generally or the Registrable Securities specifically are not listed or included for quotation on an Approved Market, or trading of the Common Stock is suspended or halted on the Approved Market, which at the time constitutes the principal market for the Common Stock, for more than two full, consecutive Trading Days; provided, however, a Registration Event shall not be deemed to occur if all or substantially all trading in equity securities (including the Common Stock) is suspended or halted on the Approved Market for any length of time. 3 "Registration Statement" means the registration statement required to be filed by the Company pursuant to Section 3(a). "Rule 415" means Rule 415 promulgated by the Commission pursuant to the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the Commission having substantially the same purpose and effect as such Rule. "Securities Act" means the Securities Act of 1933, as amended, or any similar federal statute promulgated in replacement thereof, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time. "SEC Effective Date" means the date the Registration Statement is declared effective by the Commission. "Trading Day" means a day on which (a) the national securities exchange, (b) the Nasdaq Stock Market, or (c) such other securities market, in any such case which at the time constitutes the principal securities market for the Common Stock, is open for general trading of securities. 2.Term.This Agreement shall continue in full force and effect for a period of two (2) years from the Effective Date, unless terminated sooner hereunder. 3.Registration. (a)Registration on Form S-1 or Form S-3.As promptly as reasonably practicable after the date hereof, and within 60 days following the Closing Date, the Company shall file with the Commission a shelf registration statement on Form S-1, or, if available, Form S-3 relating to the resale by the Holders of all of the Registrable Securities; provided, however, that the Company shall not be obligated to effect any such registration, qualification, or compliance pursuant to this Section 3(a), or keep such registration effective pursuant to Section 4: (i) in any particular jurisdiction in which the Company would be required to qualify to do business as a foreign corporation or as a dealer in securities under the securities or blue sky laws of such jurisdiction (or to execute a general consent to service of process) in effecting such registration, qualification, or compliance, in each case where it has not already done so; or (ii) during any Blackout Period. (b)Failure to File Registration Statement or to Become Effective. If a Registration Event occurs, then the Company will issue shares of Common Stock (the “Registration Default Shares”) to the Purchasers as a group as partial liquidated damages for the minimum amount of damages to the Purchasers by reason thereof, and not as a penalty, an aggregate of two percent (2.0%) of the issued and outstanding Common Stock of the Company, on a fully-diluted basis, for each 30-day period of delay (prorated for any period less than 30 days) of the Registration Default Period, provided that partial liquidated damages shall not be paid with respect to those Registrable Securities which cannot be registered under Rule 415 solely as a result of action by the Commission. The Registration Default Shares shall be due and payable within five days after the end of each calendar month of the Registration Default Period until the termination of the Registration Default Period and within five days after such termination.Such payments shall be in partial compensation to the Purchaser, and shall not constitute the Purchaser's exclusive remedy for such events.The Registration Default Period shall terminate upon (i) the Filing Date in the case of clause (a) of the definition of "Registration Event,", (ii) the SEC Effective Date in the case of clause (b) of the definition of "Registration Event," (iii) the ability of the Purchaser to effect sales pursuant to the Registration Statement in the case of clause (c) of the definition of "Registration Event," and (iv) the listing or inclusion and/ortrading of the Common Stock on an Approved Market, as the case may be, in the case of clause (d) of the definition of "Registration Event." The right of any Purchaser to receive Registration Default Shares payable as partial liquidated damages to each such Purchaser hereunder shall cease when such Purchaser no longer holds any such Registrable Securities. 4 4.Registration Procedures.In the case of each registration effected by the Company pursuant to Section 3 hereof, the Company will keep each Holder reasonably advised in writing (which may include e-mail) as to the initiation of each registration and as to the completion thereof.With respect to any registration statement filed pursuant to Section 3, the Company will use its commercially reasonable best efforts to: (a)prepare and file with the Commission with respect to such Registrable Securities, a registration statement on Form S-1, or any other form for which the Company then qualifies or which counsel for the Company shall deem appropriate, and which form shall be available for the sale of the Registrable Securities in accordance with the intended method(s) of distribution thereof, and use its commercially reasonable efforts to cause such registration statement to become effective as soon as possible and remain effective at least for a period ending with the first to occur of (i) the sale of all Registrable Securities covered by the registration statement, or (ii) two years after the Closing Date (in each case, the "Effectiveness Period"); provided that no later than two business days before filing with the Commission a registration statement or prospectus or any amendments or supplements thereto, the Company shall (i) furnish to (A) one special counsel ("Holders' Counsel") selected by the Company for the benefit of the Holders, copies of all such documents proposed to be filed (excluding any exhibits other than applicable underwriting documents), in substantially the form proposed to be filed, which documents shall be subject to the review of such Holders' Counsel, and (ii) notify each Holder of Registrable Securities covered by such registration statement of any stop order issued or threatened by the Commission and take all reasonable actions required to prevent the entry of such stop order or to remove it if entered.Each Holder, severally and not jointly agrees to furnish to the Company a completed Questionnaire in the form attached to this Agreement as Exhibit A (a “Selling Holder
